Plaintiff in error was convicted in the county court of Garfield county of the crime of unlawful possession of intoxicating liquor, and her punishment fixed by the jury at a fine of $500 and six months' imprisonment in the county jail.
The state has filed a motion to dismiss the appeal, from which it appears that after the defendant was convicted she was enlarged upon supersedeas bond; that she has left the state and is a fugitive, and her whereabouts are unknown.
It is settled by many decisions of this court that, where a defendant has been convicted and perfects an appeal to this court, the appeal will not be considered unless the defendant is where she can be made to respond to any judgment or order which may be rendered in the case. Where defendant becomes a fugitive from justice pending the determination of the appeal, this court upon proper motion will dismiss the same. The appeal is dismissed.